Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                        
                                                  Remarks
This Office Action fully acknowledges Applicant’s remarks filed on July 15th, 2022.  Claims 1-20 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Further, herein, figure 2 shows a schematic diagram wherein the elements are disparately located within a general housing and lack basic connections to afford functionality and integration among the diagrammed elements.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed circuitry, and its arrangement(s) and connections for its functionalities is not shown herein.  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings generally show a “housing” as well overall naming to the figure in its entirety as a Viral Load Monitoring Device 100, as well as individual items such as a reservoir, pump, and controller elelments.

The claimed circuitry, and its arrangement(s) and connections for its functionalities is not shown herein.  This can be seen in figure 2 wherein the pump and reservoir are not linked to one another (as would be necessary for cls. 6, 13, 19, for example), nor are the power supply, wireless communication device, and controller/remote controller to allow for the cooperative functionality claimed throughout with respect to realizing “circuitry configured to…” accomplish those functions recited throughout the claims.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.







Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 12, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification is not enabled for “…processing circuitry configured to reverse a polarity of the applied gate voltage in order to reduce the amount of the virus bound to the one or more capture proteins…”
The pertinent Wands Factors are described below and related with the above discussion, which further show that the claims lack a proper scope of enablement.
1) Level of ordinary skill in the art – a highly trained biochemist, electrical engineer and with a graduate level degree in biochemistry, organic chemistry, and electrical engineering.

2) Nature of the invention – development of an electrically self-cleaning/regenerating (selective removal of bound specific antigen/antibody complex) immunological virus testing field-effect transistor device and method thereof. 
 This is equivocally seen as in independent cl. 16 which specifies SARS-CoV-2 spike antibodies, and is further discussed below in the remaining factors.
 
3) State of the prior art – Field-effect transistors (FET) are known for providing sensing device for ascertaining the presence of specific biological binding events occurring, such as antigen-antibody binding.  Further, it is known to wash the surface of the FET with elution buffer to remove bound complexes (i.e. bound antigen/antibody).  It is also known that reversing polarity of a FET can provide to remove any un-bound or non-specifically bound analytes or reactants from the surface.
However, the only prior art found to Asanov et al. (USPN 6,511,854) relates to a regenerable biosensor with an electrochemical method for dissociating specifically bound biological binding partners (i.e. antigen-antibody, avidin-biotin, enzyme-substrate, etc…see abstract).
Asanov discloses that regeneration of biosensors in removing specifically bound biological partners is difficult given the strong affinity of such binding complexes.  Asanov discloses that the particular electrochemical polarization method was found to stimulate dissociation of kinetically irreversibly bound biotin-streptavidin. 
Asanov further discloses that the proteins involved themselves greatly affect the resultant dissociation constant/dissociation lifetime.  Additionally, Asanov found that the polarization function applied greatly affects the ability to effectively dissociate a bound complex (herein including variables such as the wave function itself such as saw tooth or square wave, as well as the electrode potential changes provided as well as the cyclic timing and over a particular time period).  
Asanov additionally noted that different applications (i.e. different binding partners/proteins) may require different potential cycles and may or may not include polarity shifts between positive and negative (abstract; lines 28-67, col. 2, lines 1-42, col.3, lines 13-35, col. 5, columns 9&10).
It is seen from the above that both the breadth of the claims to generally any virus along with the circuitry configuration for reducing the amount of virus bound to the one or more capture proteins requires highly in-depth knowledge and experimentation with respect to the reaction kinetics, dissociation constants, proteins involved, and particular polarization function in addition to application of a reversed polarity and in a particular magnitude in order to effect a dissociation of bound virus from capture proteins.
Asanov also does not provide particular discussion to known mechanisms of application respect to SARS-CoV-2 virus.

Applicant’s disclosure does not adequately discuss neither the breadth of such general viruses with circuitry configured to reduce the amount of the virus to the one or more capture proteins, nor does Applicant’s disclosure even provide basis for such circuitry configuration to reduce the amount of virus to the one or more capture proteins even in Applicant’s exemplified case of SARS-CoV-2 virus and SARS-CoV-2 spike antibodies.

4) Breadth of the claims – extremely broad as the claims encompass any/all viruses, any/all potential manners of general circuitry application to reduce the amount of the virus to the one or more capture proteins” and with respect to general “capture proteins” across any/all viruses.  
This is likewise seen with general virus to SARS-CoV-2 spike antibodies.

5) The level of predictability/amount of experimentation required – highly unpredictable given the breadth of the claims to general viruses in combination with a lack of sufficient disclosure to the circuitry being configured to reduce the amount of the virus bound from the one or more capture proteins.  
This is further buttressed by the fact that the claims provide a scope to any general virus, wherein such breadth affords countless biochemistry to endless reaction kinetics among complex proteins, binding affinities among said antigen proteins in constitution with the complementary capture antibody proteins, dissociation constants thereof and the like, in addition to complementary electrical engineering for particularly providing to provide an electrochemical reaction that at least reduces (i.e. partially dissociates) some of the virus bound to the capture proteins, which are not adequately discussed in any level representative of the scope of the claims.

Further, while it can be seen through the disclosure that the SARS-CoV-2 virus is the highlighted virus of interest (even assuming such a virus, wherein claim 16. only delineates the antibody), the specification remains inadequate even for such a particular example and remains to be prophetic and general to the discussion of such reduction of bound SARS-CoV-2 virus to complementary SARS-CoV-2 spike antibodies.


Additionally, while it is known the art and acknowledged in the specification that a buffer may be rinsed to remove the bound complex, the specification is devoid of adequate discussion to the electrical aspect of the circuitry being configured to to reduce the amount of the virus bound from the one or more capture proteins, and this is further seen with Applicant’s sole discussion thereto by way of “reversing the polarity.”
As discussed above, this is not known in the prior art outside of a singular reference to Asanov which also takes into account great detail of the necessary polarization function and highly variable nature of the application dependent upon the biological binding partners involved.
The disclosure lacks discussion to the particular proteins involved, their dissociation constants, and effective polarity shifts that would result in reduction of bound COVID virus from the proteins which are specifically bound to one another.
A general disclosure to merely applying a reversed polarity provides an extremely high degree of uncertainty as this disclosure is only found in the known prior art as providing for reducing unbound or non-specifically bound analytes or reactants.
An unreasonable amount of experimentation would be required given the large nexus between that which has been disclosed by Applicant and that which is known in the prior art.  This is further buttressed by the fact that the best-applied prior art teaching of Asanov does not disclose COVID binding and what parameters were found to work (Asanov acknowledges that all binding partners will have unique binding energy and require particular polarization functions as discussed above).


6) Working Examples – 
The specification is devoid of working examples with respect to the breadth of the claims to general viruses with the claimed circuitry configured to reduce bound virus to one or more capture proteins, as discussed above, and is devoid of a working example with respect to Applicant’s highlighted SARS-CoV-2 virus with SARS-CoV-2 antibodies.
 In par. [0085], Applicant merely generically sets forth reversing the gate polarity from positive to negative.  Herein, Applicant sets forth a narrative and nominal statement that recites “…a gate polarity…may be reversed. In other words, if a positive gate voltage of +100mV is applied…a negative gate voltage of -100mV may be applied in order to drive the virus from the capture protein…”
There is nothing to show in the specification that these voltage amounts of -100mV to +100mV are of any consequence and/or significance, and the disclosure is without substantive evidence, data, and working examples that show such a reversed polarity provides dissociating SARS-CoV-2 from spike antibodies of SARS-CoV-2 let alone from any/all general virus as presently set forth.  Nor is there any evidence and/or disclosure in the specification to support a general equal and opposite application of voltage provides for such reduction of bound virus from the one or more capture proteins.
This also goes against the prior art teachings of Asanov which provides that while a polarity change can be involved, there is also a particular applied polarization function necessary to induce dissociation of the antigen-antibody complex (see Column 10 of Asanov, for example).  
Applicant’s disclosure does not resolve this difference from the cited art, nor does not include any further detailed discussion or data supporting a general reversal of polarity providing to detach virus from the bound one or more capture proteins.










The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 10, 11, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The disclosure inadequately discusses the metes and bounds afforded to the claims (including all independent claims/dependents thereof to the system, apparatus, and method) and what is afforded and excluded by a “graphene field effect transistor,” and the architecture composition of such a field-effect transistor that is “graphene” 
The term “graphene field effect transistor” in the claims is a nominal descriptor renders the claim indefinite. The term “graphene field effect transistor” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Field effect transistors are known in the art and have a known general composition of fundamental elements (three terminals, body material of semiconductor, applied voltage source, and ground generally speaking).  Further, graphene is a known material (and this is also generally discussed in par. [0033] of Applicant’s specification).  However, the specification inadequately discusses what part(s) of the field effect transistor are made of graphene, coated with graphene, and the like which provide to yield a “graphene field effect transistor” as claimed herein.
The disclosure is generic in its discussion to the desired usage of a graphene FET, and does not provide discussion to that architectural arrangement and incorporation of graphene that constitutes a “graphene field effect transistor.”
Examiner notes that par. [0034] speaks to a “sensing surface of the graphene,” and having such a graphene sensing surface be conjugated with a spike protein capture antibody, but this insufficiently provides for providing clear metes and bounds to what constitutes a “graphene field effect transistor” as claimed herein. 
Does Applicant intend to define the FET as including a graphene sensing surface on a particular part(s) of the FET to which the proteins/antibodies are attached?
Clarification is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-11, 15, and 16, as best understood is/are rejected under 35 U.S.C. 102a1 as being anticipated by Seo et al. (“Rapid detection of COVID-19 Causative Virus…”, ACS Nano Vol. 14, April 15th, 2020, pages 5135-5142), hereafter Seo.
With regard to claims 1-3, 9-11, and 16, Seo discloses apparatuses and methods wherein the device comprises a biosensor including at least one field-effect transistor along a length of an apparatus (i.e. the table/lab bench the device is supported on), the at least one FET having one or more capture proteins conjugated thereto and configured to bind a virus in the effluent, and a fluidic channel arranged above the at least one field-effect transistor and along a length of the apparatus as claimed (see the channel formed by the boundaries of the inner walls of the opposing electrodes [source/drain] and area above the graphene layer, fig. 1, for example).  Further, as in cls. 1, 9, and 16 Seo disclose in the device and methods of operations thereof processing circuitry configured to apply a gate voltage as claimed, measure a conductance across each of the at least one FETs, compare the measured conductance across each of the at least one FETs, and transmit, to a computing device (see fig. 1, right-hand side, for example) when the comparison indicates that the measured conductance satisfies the threshold conductance, information indicating a presence of the virus in the effluent  page 5139-5140, figs. 1, 3-6, for example).  With regards to claims 2, 3, 10, 11, and 16, Seo discloses that the at least one FET is a graphene FET and the one or more capture proteins are SARS-CoV-2 spike antibodies (abstract, for example).  With regard to claims 4, 8, and 15, the recitations are drawn to process recitations not afforded patentable weight in a device claim and the device of Seo is structured and arranged commensurately as claimed wherein it is thus said to be fully capable of such processes in as much as required herein (further noting that the virus is not a positively claimed structural element of the device and is drawn to an intended workpiece, wherein Seo commensurately discloses the positively claimed one or more capture proteins, and further as in SARS-CoV-2 spike antibodies).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 5, 12, and 18 /are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Asanov et al. (USPN 6,511,854), hereafter Asanov.
Seo has been discussed above.
Seo does not specifically disclose circuitry configured to or a step of reversing the polarity of the applied gate voltage to reduce the amount of virus bound to the one or more capture proteins (or SARS-CoV-2 spike antibodies) when the comparison indicates that the threshold has been satisfied.
Asanov discloses a regenerable biosensor with electrochemical control for providing multiuse biosensor for determining the presence of a target analyte specifically bound (abstract).  Asanov discloses reducing the amount of antigen bound to antibodies, wherein such removing may be with electrochemical polarization which includes a polarity shift until sufficient dissociation is seen (abstract; line 28, col. 9 – line 67, col. 10; lines 7-14, col. 3; lines 15-37, col. 5, figs 1-3, for example).
It would have been obvious to one of ordinary skill in the art to modify the device and method of Seo to provide the functionality to the circuitry and step of reducing the amount of virus from the  capture spike proteins when the comparison indicates that the threshold has been met and until the measured conductance does not satisfy the threshold by reversing the polarity such as taught by Asanov and appreciated by the disclosure of Seo so as to provide a regenerable biosensor that affords continuous and reusable sensing applications to assess continual and plural immunoassays in a readily accessible fashion, wherein such additional/further assays are conducted in an absence of prior formed antigen-antibody complexes on the functionalized surface that would interfere with proper assay results.


Claims 6, 13, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Xu et al. (US 2019/0178837), hereafter Xu.
Seo has been discussed above.
Seo does not specifically disclose a reservoir containing buffer and providing, via a pump and by way of the processing circuitry, the buffer solution to the fluidic channel when the comparison indicates that the measured conductance satisfies the threshold conductance, and wherein the buffer solution provides to reduce the amount of virus bound to the one or more capture proteins, as in cls. 6, 13, and 19.
Further, as in cl. 17, Seo does not specifically disclose flowing the fluid over the at least one graphene FET via the fluidic channel.
Xu discloses a sensing device and method of detecting binding affinities and binding kinetics between molecules, wherein the device incorporates multiple field-effect transistors with microfluidics and application circuitry (abstract).  Xu discloses providing buffer to the combined microfluidic/FET sensor (including functionalized graphene) apparatus by way of connected tubing (and implicitly providing a reservoir for the buffer, which is a liquid and necessitates a containment means), by way of an injection pump so as to refresh the sensor (wherein the buffer is exemplified as PBS for rinsing bound antigen) and thus allowing a flow-through arrangement for restoring the functionalized graphene and allowing for repeated, continual assessment of plural reaction kinetics and binding assays (pars. [0003,0045,0087,0113,0117], figs. 1-5, for example).  Xu also discloses flowing the sample fluid over the fluidic channel and the FETs by an injection pump (par. [0088], for example).
It would have been obvious to one of ordinary skill in the art to modify Seo to include a reservoir and pump configured to provide buffer solution when the comparison provides that the threshold has been satisfied and until the measured conductance does not satisfy the threshold such as taught by Xu and recognized by Seo in order to provide an active and controllable means for selectively restoring the functionalized graphene surface so as to allow for allowing for repeated, continual assessment of plural reaction kinetics and binding assays, wherein it is recognized that a proper, additional assay should be conducted with a refreshed functionalized graphene surface so as to avoid interference from prior bound complexes thereon.

Further, while Seo discloses a channel as discussed above and applies a gate voltage thereto in connection with the source/drain and electrodes located therewith the defined channel, it would have been obvious to one of ordinary skill in the art to flow fluid of the effluent over the at least one FET via the fluidic channel such as taught by Xu in order to allow for a flow-through arrangement that continually monitors a sample stream and allows for higher throughput in assaying samples for binding reactions present.
Further, while it has been discussed above that Seo provides at least one FET along a length of an apparatus, as best understood herein (see further the rejection of such language under 35 USC 112 b/2nd), it can be additionally seen through the disclosure of Xu and with an eye toward potential amendments or postulated intentions of Applicant’s  sought embodiment(s) for “…along a length of an apparatus,” that Xu provide an obvious modification wherein an additional apparatus by way of a microfluidics and fluid handling system is arranged along a length of the at least one FET in order to provide a flow-through system that enables continual assays to be conducted.


Claims 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Passmore et al. (USPN 7,522,040), hereafter Passmore.
Seo has been discussed above.
Seo discloses transmitting results indicating the presence of the virus to a computing device, but does not specifically disclose transmitting wirelessly.
Passmore discloses remotely communicating nanostructured sensor devices (abstract).  Passmore discloses that the portable sensor incorporates a nanostructure sensor (i.e. FET device) coupled to a wireless transmitter for wirelessly transmitting data to a base station (abstract; lines 15-67, col. 1, figures, for example).
It would have been obvious to one of ordinary skill in the art to modify Seo to include processing circuitry for transmitting the results indicating presence of the virus wirelessly such as taught by Passmore so as to provide for ease of reporting results from a remote location and enabling further assays to take place while data may be analyzed by other clinicians.


Response to Arguments
Applicant's arguments filed July 15th, 2022 have been fully considered but they are not persuasive.

	With regards to the objection to the Drawings, Applicant asserts that the claims have been amended to remove such language.
	Examiner asserts that the Drawings were objected to in multiple instances and herein such amendment only provides to obviate a portion of the prior objections.  The Drawings remain objected to as discussed above in the body of the action.

With regards to claims 5-7, 13-15, and 18-20 rejected under 35 USC 112a as failing to comply with the enablement requirement, Applicant traverses the rejection.
Applicant assets that a showing of a lack of enablement requires more than conclusory assertions that the claims are unclear or that the features in the claims are not in the drawings.
Examiner asserts that Applicant has clearly mischaracterized the discussed enablement rejection presented in the body of the action, as the enablement rejection does not rely on conclusory assertions that the claims are unclear or that the features are not all shown in the drawings.
Examiner asserts that the rejection clearly sets forth the pertinent Wands Factors and detailed discussions therewith along with the inadequacies of the disclosure to the claimed subject matter.
Applicant’s general re-asserting of the general concepts of FETs, the washing thereof, and that reversing polarity may remove unbound or nonspecifically bound analytes does not suffice to provide enablement to the particular claim recitations discussed above.  
Examiner sets forth detailed discussion and rationale with respect to these elements and the particular claim recitations sought herein, including wherein the present disclosure is inadequate in resolving key distinctions and differences between the prior art/ordinary skill and the presently-sought claims, wherein Applicant has not provided any particular arguments or evidence to rebut the positions made by the Examiner.  General rebuttal of the lack of enablement and assertion of enablement are insufficient to persuasively obviate the rejection of the claims under 35 USC 112a/1st.

Further, with regards to claims 2, 3, 10, 11, 17, and 18 rejected under 35 USC 112 b/2nd, Applicant asserts that “graphene-based” has been amended to “graphene.
Examiner asserts that this amendment remains to provide a likewise issue of indefiniteness as prior-discussed.
A “graphene FET” as with a “graphene-based FET” remains to provide a nominal descriptor to the FET absent providing clear metes and bounds as to which components of the FET, coatings thereto, and the like are composed of graphene in order to clearly show what FETs are afforded to be designated as a “graphene” FET and which are excluded from being designated as a “graphene” FET.
Reiterating a portion of the rejection in the body of the action is applicable here-
Field effect transistors are known in the art and have a known general composition of fundamental elements (three terminals, body material of semiconductor, applied voltage source, and ground generally speaking).  Further, graphene is a known material (and this is also generally discussed in par. [0033] of Applicant’s specification).  However, the specification inadequately discusses what part(s) of the field effect transistor are made of graphene, coated with graphene, and the like which provide to yield a “graphene field effect transistor” as claimed herein.
The disclosure is generic in its discussion to the desired usage of a graphene FET, and does not provide discussion to that architectural arrangement and incorporation of graphene that constitutes a “graphene field effect transistor.”
Examiner notes that par. [0034] speaks to a “sensing surface of the graphene,” and having such a graphene sensing surface be conjugated with a spike protein capture antibody, but this insufficiently provides for providing clear metes and bounds to what constitutes a “graphene-based field effect transistor” as claimed herein. 
Does Applicant intend to define the FET as including a graphene sensing surface on a particular part(s) of the FET to which the proteins/antibodies are attached?
Clarification is required.

With regards to claims 5-7, 13-15, 18-20, as well as claims 6 and 14, both rejected under 35 USC 112 b/2nd paragraph, Applicant asserts that the rejections are merely conclusory assertions.
Examiner asserts that the rejections provide detailed discussions to the issues of indefiniteness in the claims and Applicant’s general traversal of the claims by way of purported “conclusory statements” is unfounded and unpersuasive.  Further, Applicant has failed to provide any particular, substantive argument(s) to the issues presented in the body of the rejections.

With regards to claims 1-4, 7-11, 15, and 16 are rejected under 35 USC 102a1 as being anticipated by Seo, Applicant traverses the rejection.
Applicant asserts that Seo does not disclose processing circuitry configured to “…transmit, to a computing device…”
Examiner maintains that the circuitry of Seo is equivocally structured and arranged in as much as claimed and Applicant has failed to structurally distinguish the claimed device from that of the device of Seo, and wherein the circuitry of Seo is configured to function as claimed.
Seo discloses in pages 5139-5140 and figs. 1, 3-6, that the processing circuitry is configured to transmit, to a computing device (see fig. 1, right-hand side, for example) when the comparison indicates that the measured conductance satisfies the threshold conductance, information indicating a presence of the virus in the effluent.  
 Seo’s circuitry is fully capable of repeatedly monitoring a virus/COVID, and such may be done with respect to an effluent.  
Further, the effluent is not a positively claimed element of the system and is drawn to a recitation of intended use as seen in the preamble of the claims by “…for viral monitoring in effluent…”  The system and including its circuitry of Seo is equivocally structured and arranged as claimed, and fully capable of being utilized in an effluent.  
This is further seen in page 5137 which discloses FET-based biosensors (including Graphene) for applications in on-site applications in addition to clinical settings, as well as in page 5140 of Seo which discloses real-time detection of SARS-CoV-2 and capability for field testing applications.

Applicant further asserts that Asanov, Xu, and Passmore do not cure the above discussed deficiencies in Seo.
As discussed above, there are no such deficiencies with respect to the base rejection of Seo, and the claims are maintained properly rejected for those reasons discussed above and in the body of the action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/Primary Examiner, Art Unit 1798